The opinion of the court was delivered by
Wheeler, J.
The person who served this warrant held the office of chief of police de facto, which carries with it all the powers of a constable. Gen. Stats., 1870, 1039, § 2. Whether at the time he served the warrant he held another office incompatible with this or not, his official act serving the warrant was valid as to the public and as to third persons. McGregor v. Balch, 14 Yt., 428; Woodcock v. Bolster, 35 Vt., 632. And further, the warrant is no part of the complaint, but is a process founded on the complaint, issued merely to bring the respondent into court. The proceeding could be moved to judgment against the respondent only upon his appearance as a party to it, and when he so appeared the proceeding would be valid in that respect, whatever the warrant or service which brought him may have been. These reasons would have been sufficient for either rejecting or overruling both pleas, and were sufficient for overruling one and rejecting the other.
The reasons given for the decision in State v. Cook, 38 Vt., 437, are a sufficient answer to all the material objections made by the respondent to this complaint except the one as to the allega*639tion of time, the one as to duplicity and the one as to what the complaint alleges the respondent intended to sell, furnish and give away.
As to the first of these, no era but the Christian era is in use here. The figures, “ 1871,” immediately follow the words, “ on the 4th day of November,” and by common understanding refer to the year of the era in use, and, together, the allegation is equivalent to, on the 4th day of November in the year of our Lord 1871, expressed in any other manner. Redfield, J., State v. Gilbert, 13 Vt., 651; 1 Am. Cr. Law, by Wharton, § 266.
As to the second, this complaint sets forth but one act of owning, keeping and possessing with the unlawful intent, and is not double. State v. Newton, 42 Vt., 537.
As to the other objection, the words the same refer with sufficient directness to the intoxicating liquors previously mentioned, to amount to an allegation that the respondent owned, kept and possessed them with the intent to sell, furnish and give them away.
The judgment of the city court, that complaint is sufficient, affirmed.
On motion of respondent judgment of guilty reversed pro forma, and cause remanded, with liberty to respondent to plead over.